SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-K (Mark One) [X] Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 193 For the fiscal year ended June 28, 2015. Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 [ ] For the transition period from to . Commission File Number 0-12919 RAVE RESTAURANT GROUP, INC. (Exact name of registrant as specified in its charter) Missouri 45-3189287 (State or jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3551 Plano Parkway The Colony, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(469) 384-5000 Securities registered pursuant to Section 12(b) of the Act: Title of class Name of each exchange on which registered Common stock, par value $.01 each NASDAQ Capital Market Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes No Ö Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No Ö Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes Ö No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, ifany, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes_Ö_No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [Ö] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filer Non-accelerated filer Smaller reporting company Ö Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No Ö As of December 28, 2014, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the voting and non-voting common equity held by non-affiliates was approximately $44.7 million computed by reference to the price at which the common equity was last sold on the NASDAQ Capital Market. As of September 24, 2015, there were 10,313,635 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement, to be filed pursuant to Section 14(a) of the Securities Exchange Act in connection with the registrant’s annual meeting of shareholders scheduled for November 17, 2015, have been incorporated by reference in Part III of this report. 2 Forward-Looking Statements This Form 10-K contains certain forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, which are intended to be covered by the safe harbors created thereby.Forward-looking statements include statements which are predictive in nature, which depend upon or refer to future events or conditions, or which include words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate” or similar expressions.These statements include the plans and objectives of management for future operations, including plans and objectives relating to future growth of our business activities and availability of funds.Statements that address business and growth strategies, performance goals, projected financial condition and operating results, our understanding of our competition, industry and market trends, and any other statements or assumptions that are not historical facts are forward-looking statements. The forward-looking statements included in this Form 10-K are based on current expectations that involve numerous risks and uncertainties.Assumptions relating to these forward-looking statements involve judgments with respect to, among other things, future economic, competitive and market conditions, regulatory framework and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.Although we believe that the assumptions underlying these forward-looking statements are reasonable, any of the assumptions could be inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this Form 10-K will prove to be accurate.In light of the significant uncertainties inherent in these forward-looking statements, the inclusion of such information should not be regarded as a representation that our objectives and plans will be achieved. PART I ITEM 1.BUSINESS. General Rave Restaurant Group, Inc. and its subsidiaries (collectively referred to as the “Company” or in the first person notations of “we”, “us” and “our”) operate and franchise pizza buffet, delivery/carry-out and express restaurants domestically and internationally under the trademark “Pizza Inn” and operate and franchise domestic fast casual restaurants under the trademarks “Pie Five Pizza Company” or “Pie Five”.We provide or facilitate the procurement and distribution of food, equipment and supplies to our domestic and international system of restaurants through our Norco Restaurant Services Company (“Norco”) division and through agreements with third party distributors. As of June 28, 2015, we owned and operated 26 restaurants comprised of 24 Pie Five restaurants (“Pie Five Units”) and two Pizza Inn buffet restaurants (“Buffet Units”).As of that date, we also had 30 franchised Pie Five Units and 248 franchised Pizza Inn restaurants.The 177 domestic franchised Pizza Inn restaurants were comprised of 99 Buffet Units, 21 delivery/carry-out restaurants (“Delco Units”) and 57 express restaurants (“Express Units”).The 71 international franchised Pizza Inn restaurants were comprised of 18 Buffet Units, 45 Delco Units and eight Express Units.Domestic restaurants were located predominantly in the southern half of the United States, with Texas, North Carolina, Arkansas and Tennessee accounting for approximately 29%, 12%, 11% and 8%, respectively, of the total number of domestic restaurants. Our History The Company has offered consumers affordable, high quality pizza since 1958, when the first Pizza Inn restaurant opened in Dallas, Texas.We awarded our first franchise in 1963 and opened our first buffet restaurant in 1969.We began franchising the Pizza Inn brand internationally in the late 1970s.In 1993, our stock began trading on the NASDAQ Stock Market, and presently trades on the NASDAQ Capital Market under the ticker symbol “RAVE.”In June 2011, we opened the first Pie Five restaurant in Ft. Worth, Texas.In November 2012, we signed our first franchise development agreement for Pie Five. 3 Our Concepts We operate and franchise restaurant concepts under two distinct brands: Pie Five and Pizza Inn. Pie Five Pie Five is a fast-casual pizza concept that creates individualized pizzas which are baked in 140 seconds in our specially designed oven.Pizzas are created at the direction of our customers who choose from a variety of freshly prepared and displayed toppings, cheeses, sauces and doughs and complete their purchase process in less than five minutes.Customers can also get freshly prepared entrée and side salads, also made to order from our recipes or at the customer's direction.They can also choose from several baked daily desserts like brownies, cookie pies, and cakes.A variety of soft beverages are available, as well as beer and wine in some locations.Pie Five restaurants offer items at prices from $5.49 to $9.99, and the average ticket price per meal, including a drink, was approximately $8.98 per person for fiscal year 2015. The average per person ticket is slightly higher in restaurants offering beer and wine. Pie Five restaurants typically occupy leased, in-line or end-cap space of between 1,800 and 2,400 square feet in retail strip or multi-unit retail space.The restaurants typically are located in high traffic, high visibility urban or suburban sites in mid- to large-size metropolitan areas.With seating for 65 to 85 customers in most units, and patio seating where available, Pie Five restaurants primarily serve lunch and dinner to families, adults and kids of all ages.Sales are predominantly on-premise though carry out is offered as well. Future sales growth initiatives may include expanded text ordering and catering services.Due to the relatively compact footprint of the restaurants, and other operating advantages, we also believe Pie Five is well suited for non-traditional locations such as airports. Pizza Inn We operate Buffet Units, Delco Units and Express Units under the Pizza Inn brand.Buffet Units and Delco Units feature crusts that are hand-made from dough made fresh in the restaurant each day.Our pizzas are made with a proprietary all-in-one flour mixture, real mozzarella cheese and a proprietary mix of classic pizza spices.In international markets, the menu mix of toppings and side items is occasionally adapted to local tastes. Buffet Units offer dine-in, carryout and catering service and, in many cases, also offer delivery service.Buffet Units offer a variety of pizza crusts with standard toppings and special combinations of toppings in addition to pasta, salad, sandwiches, appetizers, desserts and beverages, including beer and wine in some locations, in an informal, family-oriented atmosphere.We occasionally offer other items on a limited promotional basis.Buffet Units are generally located in free standing buildings or strip center locations in retail developments in close proximity to offices, shopping centers and residential areas.The current standard Buffet Units are between 2,100 and 4,500 square feet in size and seat 120 to 185 customers.The interior decor is designed to promote a casual, lively, contemporary, family-style atmosphere.Some Buffet Units feature game rooms that offer a range of electronic game entertainment for the entire family.The buffet is typically offered at prices from $3.49 to $7.49, and the average ticket price, including a drink, was approximately $9.52 per person for fiscal year 2015.The average per person ticket is slightly higher in restaurants offering beer and wine. Delco Units offer delivery and carryout service only and are typically located in shopping centers or other in-line retail developments.Delco Units typically offer a variety of crusts and some combination of side items.Delco Units occupy approximately 1,200 square feet, are primarily production facilities and, in most instances, do not offer seating.The decor of the Delco Unit is designed to be bright and highly visible and feature neon lighted displays and awnings.We have attempted to locate Delco Units strategically to facilitate timely delivery service and to provide easy access for carryout service. Express Units serve our customers through a variety of non-traditional points of sale.Express Units are typically located in a convenience store, food court, college campus, airport terminal, travel plaza, athletic facility or other commercial facility.They have limited or no seating and solely offer quick carryout service of a limited menu of pizza and other foods and beverages.An Express Unit typically occupies approximately 200 to 400 square feet and is commonly operated by the operator or food service licensee of the commercial host facility.We have developed a high-quality pre-prepared crust that is topped and cooked on-site, allowing this concept to offer a lower initial investment and reduced labor and operating costs while maintaining product quality and consistency.Like Delco Units, Express Units are primarily production-oriented facilities and, therefore, do not require all of the equipment, labor or square footage of the Buffet Unit. 4 Site Selection We consider the restaurant site selection process critical to a restaurant’s long-term success and devote significant resources to the investigation and evaluation of potential sites. The site selection process includes a review of trade area demographics through the use of a third party customer and site selection tool, as well as a proprietary evaluation process.We may also rely on a franchisee’s knowledge of the trade area and market characteristics when selecting a location for a franchised restaurant. A member of our development team visits each potential domestic restaurant location. Development and Operations New Unit Development We intend to expand the Pizza Inn system domestically and internationally in markets with significant long-term growth potential and where we believe we can use our competitive strengths to establish brand recognition and gain local market share.While we plan to expand our Pizza Inn branded domestic restaurant base primarily through opening new franchised restaurants with new and existing franchisees, we will continue to evaluate our mix of Company-owned and franchised restaurants.We will evaluate the development of new Pizza Inn Buffet and Delco Units in international markets in fiscal 2016, particularly in the Middle East. In appropriate circumstances, we grant area developer rights for Pizza Inn restaurants in new and existing domestic markets.A Pizza Inn area developer typically pays a negotiated fee to purchase the right to operate or develop restaurants within a defined territory and, typically, agrees to a multi-restaurant development schedule. The area developer assists us in local franchise service and quality control in exchange for half of the franchise fees and royalties from all restaurants within the territory during the term of the agreement. In fiscal 2016, we intend to continue developing franchised Pie Five Units.As of August 25, 2015, we had 32 franchised units open and had executed multi-year development agreements with 21 franchisees for up to an additional 375 Pie Five Units to be located in the U.S., including Alabama, Arizona, Arkansas, Colorado, Delaware, Florida, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maryland, Michigan, Mississippi, Missouri, Nebraska, New Jersey, New Mexico, North Carolina, Oklahoma, Pennsylvania, Tennessee, Texas, Virginia, Wisconsin and Washington D.C.The number of Pie Five Units subject to a development agreement is scaled relative to the estimated development potential of the specified geographic area and requires the franchisee to achieve specified unit development milestones over a period of time, typically five years, to maintain their development rights in the area.The rate at which we will be able to continue to expand the Pie Five concept through franchise development is determined in part by our success at selecting qualified franchisees, by our ability to identify satisfactory sites in appropriate markets and by our ability to continue training and monitoring our franchisees.We intend to continue to focus on franchise development opportunities with experienced, well-capitalized, multi-restaurant operators. In fiscal 2016, we also intend to continue to develop Company-owned Pie Five Units in selected metropolitan areas throughout the United States.Our ability to open new Company-owned Pie Five Units is largely dependent on our ability to identify and secure suitable locations, to manage and fund the development of such locations and to train and staff the restaurants. Domestic Franchise Operations Franchise and development agreements. We discontinued offering new Delco Franchises during fiscal 2014.Our current standard forms of franchise agreements provide for the following basic terms: 5 Pizza Inn Buffet Unit Express Unit Pie Five Unit Development fee per unit - - Franchise fee per unit Initial franchise term 20 years 5 years 10 years Renewal period 10 years 5 years 5 years Royalty rate % of sales 4
